To vacate order quashing an information charging that at, etc., en etc., one Malcolm “unlawfully did dispose of personal property, to wit, one suit of clothes of the value of twenty-five dollars, to one, John Jones, by way of lottery.”
Granted April 11, 1894.
*265The motion to quash set forth (1) that said information set forth no crime known to the law; (2) that the evidence returned by said justice, which is conceded to be all that can be produced, does not show that the plan conducted by defendant constituted a lottery, and (3) that by consent of the prosecuting attorney, the questions raised were to be determined on said motion.